Opinion issued October 6, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00713-CR
———————————
In re Christopher V. Acosta, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Christopher V. Acosta, has filed a pro se petition for writ of mandamus, complaining
that the trial court has failed to act on his application for writ of habeas
corpus in the manner proscribed by law.[1]  See Tex. Code Crim. Proc. Ann. art. 11.07 §
3(c) (West 2005).  
This Court does not have
jurisdiction over matters related to applications for writ of habeas corpus
under article 11.07.  See Tex.
Code Crim. Proc. Ann. art. 11.07 §§ 3, 5; In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding) (“Article 11.07 contains no role for the courts of
appeals; the only courts referred to are the convicting court and the Court of
Criminal Appeals).  Accordingly, we dismiss
the petition for writ of mandamus for want of jurisdiction, and we dismiss
all outstanding motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying habeas corpus proceeding as Ex
parte Acosta, No. 924847-A, in the 183rd District Court of Harris County,
Texas, the Honorable Vanessa Velasquez presiding.